Case 1:20-cv-06208-RLY-TAB Document 4 Filed 08/25/20 Page 1 of 2 PageID #: 53


                                                                                         FILED
                               UNITED STATES JUDICIAL PANEL                     10:28 am, Aug 25, 2020
                                            on
                                MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF INDIANA
                                                                                   Roger A.G. Sharpe, Clerk

 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                   (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO −98)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
 the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 190 additional action(s)
 have been transferred to the Southern District of Indiana. With the consent of that court, all such
 actions have been assigned to the Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Southern District of Indiana and assigned to
 Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
 consent of that court, assigned to the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



    Aug 25, 2020                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:20-cv-06208-RLY-TAB Document 4 Filed 08/25/20 Page 2 of 2 PageID #: 54




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                            MDL No. 2570



                    SCHEDULE CTO−98 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  ALABAMA NORTHERN

    ALN        5       20−01160     Imsand v. Cook Incorporated et al   1:20-cv-6207-RLY-TAB

  CALIFORNIA EASTERN

    CAE        1       20−01124     Doran v. Cook Incorporated et al    1:20-cv-6208-RLY-TAB

  FLORIDA MIDDLE

    FLM        2       20−00584     Bowles v. Cook Incorporated et al 1:20-cv-6209-RLY-TAB
    FLM        5       20−00373     Moynihan v. Cook Incorporated et al 1:20-cv-6210-RLY-TAB

  MISSISSIPPI NORTHERN

    MSN        3       20−00231     Graham v. Cook Incorporated et al   1:20-cv-6211-RLY-TAB

  MISSOURI EASTERN

    MOE        4       20−00944     Roy et al v. Cook Incorporated et al 1:20-cv-6212-RLY-TAB
